UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7848



TAHRIM SUPREME C. JIHAD, a/k/a Vincent Edward
Little,

                                               Plaintiff - Appellant,

          versus


JAMES HARVEY, Regional Administrator; LAURIE
F. BESSINGER, Warden; JOYCE BROWN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-96-1971-2-22AJ)


Submitted:   August 11, 1998             Decided:   September 17, 1998


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tahrim Supreme C. Jihad, Appellant Pro Se. Michael Stephen Pauley,
LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina;
Andrew Frederick Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Jihad v. Harvey, No. CA-96-1971-2-22AJ (D.S.C. Dec.

8, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2